On rehearing

REHEARING GRANTED

LIT IS HEREBY ORDERED that the application for rehearing is GRANTED. The trial court erred in failing to allow petitioner an opportunity to amend her petition to state a cause of action under La. C.C. art. 132, or to show whether she has a right of action under La. C.C. art. 138. See La. C.C.P. art. 934. THEREFORE, this matter is HEREBY REMANDED to allow petitioner to amend her petition as described above and the trial court is directed to proceed accordingly based upon such amended petition.
PETTIGREW, J., dissents.
/s/ James E. Kuhn Judge James E. Kuhn
/s/ Toni Manning Higginbotham Judge Toni Manning Higginbotham